NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

JEFFREY McLAUGHLIN,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D20-991
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 23, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Sarasota County; Debra Johnes Riva,
Judge.



PER CURIAM.

             Affirmed. See Brooks v. State, 969 So. 2d 238 (Fla. 2007); Adaway v.

State, 902 So. 2d 746 (Fla. 2005); Seagrave v. State, 802 So. 2d 281 (Fla. 2001);

Carpenter v. State, 884 So. 2d 385 (Fla. 2d DCA 2004); Knarich v. State, 866 So. 2d
165 (Fla. 2d DCA 2004); Allen v. State, 976 So. 2d 1189 (Fla. 5th DCA 2008); Pruitt v.

State, 801 So. 2d 143 (Fla. 4th DCA 2001).



KELLY, ATKINSON, and SMITH, JJ., Concur.